Case 2:21-cv-11430-MCA-MAH Document 1 Filed 05/18/21 Page 1 of 17 PageID: 1




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW JERSEY


MATHEW V. DIXON                                Civil Case No. ___________

      Plaintiff,

vs.

CITY OF NEWARK; NEWARK
POLICE DEPARTMENT; OFFICER J.
MAS, Individually and in his official
capacity as an Officer for the Newark
Police Department; OFFICER LUIS                COMPLAINT AND JURY
MEJIAS, Individually and in his official            DEMAND
capacity as an Officer for the Newark
Police Department; JOHN DOES 1-10
(fictitious names), Individually and in
his official capacity as a Police Officer
for the Bayonne Police Department,
    Defendants.


        Plaintiff residing in Newark, New Jersey, complaining of the Defendants,
says:

                          JURISDICTION AND VENUE

1.      This Court has federal question jurisdiction under 28 U.S.C. §§ 1331 and

1343(a)(3). This Court has supplemental jurisdiction over the state law causes of

action under 28 U.S.C. § 1367(a).

2.      Venue is proper in this District pursuant to 28 U.S.C. 1391(b)(2) because

the events/omissions giving rise to these causes of action all occurred in the

District of New Jersey.
Case 2:21-cv-11430-MCA-MAH Document 1 Filed 05/18/21 Page 2 of 17 PageID: 2




                                    PARTIES

3. Plaintiff was at all material times a resident of Newark, New Jersey.

4. Defendants, Officer J. Mas (“Mas”) and Officer Luis Mejias (“Mejias”), at all

   times relevant to this complaint, were duly appointed Officers of the Newark

   Police Department acting under color of law. Defendants, Mas and Mejias are

   being sued individually and in their official capacities.

5. The City of Newark is a municipal corporation and a public employer of the

   individual Defendants.       The Newark Police Department, for which

   Defendants worked, was, at all times relevant to this matter, a division and/or

   department of the City of Newark entrusted with, among other things,

   enforcing federal, state and local laws and ordinances, and otherwise ensuring

   the safety of people and property within the jurisdictional limits of the City of

   Newark.

6. Defendants, John Does 1-10, are presently unknown police officers,

   employees, agents and/or representatives of the City of Newark and/or

   Newark Police Department whose unlawful actions are described, referenced

   and/or set forth herein. All are being sued individually and in their official

   capacities.




                                         2
Case 2:21-cv-11430-MCA-MAH Document 1 Filed 05/18/21 Page 3 of 17 PageID: 3




                               CAUSE OF ACTION

7. On, or about, May 12, 2020, Plaintiff was in Newark, NJ when he encountered

   Mas and Mejias who were in uniform, on duty, and acting as Newark Police

   Officers at the time.

8. Mas and Mejias approached Plaintiff and without legal justification, cause or

   reason, stopped Plaintiff, and prevented him from leaving.

9. Mas then struck Plaintiff with a closed fist while Mejias stood by idly without

   intervening or coming to Plaintiff’s aid.

10. After Plaintiff went to the ground Mas and Mejias continued to strike Plaintiff

   by striking him.

11. Mass and Mejias both employed unlawful and excessive force upon the

   Plaintiff, causing him substantial physical and emotional injuries.

12. To justify their conduct Mas and Mejias arrested Plaintiff and swore out a

   perjure laden warrant complaint and authored whimsical investigation report.

13. As a result of assaulting Plaintiff, and before transporting him to the Essex

   County Jail on the sham warrant complaint, Mas and Mejias transported

   Plaintiff to the hospital where he was treated for a broken nose.

14. Plaintiff was subsequently released from the Essex County Jail and the charges

   were dismissed in their entirety.




                                        3
Case 2:21-cv-11430-MCA-MAH Document 1 Filed 05/18/21 Page 4 of 17 PageID: 4




                      FIRST COUNTExcessive Force
                              42 U.S.C. § 1983;
           New Jersey Civil Rights Act N.J.S.A. § 10:6-2, et. seq.; &
                         New Jersey Constitution

  15. Plaintiff repeats and realleges each and every allegation contained in the

      foregoing paragraphs as if fully set forth herein.

  16. During the course of the arrest and detention of Plaintiff, Defendants

      intentionally and/or recklessly used unreasonable and/or excessive force

      thereby depriving him of his right to be free from the use of unreasonable

      force in violation of the Fourth and Fourteenth Amendments of the

      Constitution of the United States, 42 U.S.C. § 1983, the Constitution of the

      State of New Jersey and the Law of the State of New Jersey including, but

      not limited to, the New Jersey Civil Rights Act and the New Jersey Law

      Against Discrimination.

  17. Under the totality of the circumstances the Defendants’ actions were not

      objectively reasonable, given that Mas sucker punched Plaintiff for no

      reason before continuing the assault once Plaintiff was on the ground.

  18. The conduct of the Defendants occurred while they were acting under color

      of law and in their official capacities.

  19. All of the actions and/or omissions described above were undertaken in a

      willful and malicious manner with an immoral purpose to injure and/or



                                          4
Case 2:21-cv-11430-MCA-MAH Document 1 Filed 05/18/21 Page 5 of 17 PageID: 5




      cause harm to Plaintiff. Defendants are, therefore, liable to Plaintiff for

      punitive and compensatory damages.

  20. As a direct and proximate result of Defendants’ acts and/or omissions,

      Plaintiff was humiliated, disgraced, suffered damage to his reputation,

      physical and mental anguish and injury and monetary loss and damage all

      to his great detriment.

                                SECOND COUNT

                        False Arrest/Imprisonment
                              42 U.S.C. § 1983;
           New Jersey Civil Rights Act N.J.S.A. § 10:6-2, et. seq.; &
                         New Jersey Constitution

   21. Plaintiff repeats and realleges each and every allegation contained in the

      foregoing paragraphs as if fully set forth herein.

   22. At all relevant times, all individual defendants were the agents, servants

      and/or employees of defendants City of Newark and/or Newark Police

      Department and were, at all times, acting in their official capacity as law

      enforcement officers.

   23. Plaintiff was detained, arrested and/or imprisoned despite a lack of

      probable cause and/or other satisfactory legal justification or support.

   24. Defendants intentionally, wrongfully, unlawfully, maliciously and without

      lawful justification or cause, probable or otherwise, arrested, detained,

      confined and/or caused the confinement of Plaintiff.

                                        5
Case 2:21-cv-11430-MCA-MAH Document 1 Filed 05/18/21 Page 6 of 17 PageID: 6




   25. By reason and/or as a result of Defendants’ acts and/or omissions, Plaintiff

      was deprived of his liberty, caused physical and emotional injury, anguish,

      and embarrassment, and was otherwise injured and/or harmed.

                                THIRD COUNT

                        Illegal Search and Seizure
                              42 U.S.C. § 1983;
           New Jersey Civil Rights Act N.J.S.A. § 10:6-2, et. seq.; &
                         New Jersey Constitution

   26. Plaintiff repeats and realleges each and every allegation contained in the

      foregoing paragraphs as if fully set forth herein.

   27. Defendants, without any warrant or justification, wholly lacking in any

      cause whatsoever, probable or otherwise, illegally and improperly

      searched, detained, arrested, and seized Plaintiff, and caused a criminal

      complaint to be illegally issued against him. Defendants had no legal basis

      to search, detain, arrest, seize, or cause charges to be issued, and did so

      maliciously with a motive to improperly detain, arrest, and imprison

      Plaintiff. All of these actions were undertaken in violation of the Fourth

      Amendment’s proscription of unreasonable searches and seizures as well

      at the New Jersey Civil Rights Act and New Jersey Constitution.

   28. The acts and/or omissions described herein were undertaken and

      conducted in a willful and malicious manner, with an immoral purpose to



                                        6
Case 2:21-cv-11430-MCA-MAH Document 1 Filed 05/18/21 Page 7 of 17 PageID: 7




      injure the person, reputation, standing and integrity of Plaintiff.

      Defendants are, therefore, liable to Plaintiff for punitive damages.

   29. The acts and/or omissions described herein were undertaken and

      conducted in a willful and malicious manner, with an immoral purpose to

      injure the person, reputation, standing and integrity of Plaintiff.

      Defendants are, therefore, liable to Plaintiff for punitive damages.

   30. As a direct and proximate result of Defendants’ acts and/or omissions,

      Plaintiff was humiliated, disgraced, suffered damage to his reputation,

      physical and mental anguish and injury and monetary loss and damage all

      to his great detriment.

                                FOURTH COUNT

                            Failure to Intervene
                              42 U.S.C. § 1983;
           New Jersey Civil Rights Act N.J.S.A. § 10:6-2, et. seq.; &
                         New Jersey Constitution

   31. Plaintiff repeats and reallege each and every allegation contained in the

      foregoing paragraphs as if fully set forth herein.

   32. Mas engaged in the use of excessive force and assault of the Plaintiff.

   33. While Mas was engaged in the use of excessive force, Mejias failed to

      intervene to prevent the use of excessive force.

   34. Mejias had an opportunity to intervene and stop Mas’ violent assault.

   35. Instead, Mejias joined Mas in his illegal conduct.

                                        7
Case 2:21-cv-11430-MCA-MAH Document 1 Filed 05/18/21 Page 8 of 17 PageID: 8




   36. Mas and Mejias attempted to conceal the use of excessive force by

      falsifying criminal complaints and issuing a perjure-laden police report.

                                FIFTH COUNT

 Municipal Liability-Monell-Negligent/Failure to Supervise, Train, Monitor
                         42 U.S.C. § 1983 and the
            New Jersey Civil Rights Act N.J.S.A. § 10:6-2 et seq.

   37. Plaintiff repeats and realleges each and every allegation contained in the

      foregoing paragraphs as if fully set forth herein.

   38. At all relevant times, Defendants, City of Newark and/or the Newark

      Police Department, was the employer of the individual defendants and the

      individual defendants were acting as its agents, servants and employees.

   39. City of Newark and/or Newark Police Department failed to use reasonable

      care in the selection of its employees, against and/or servants, failed to

      properly train and/or supervise the individual defendants, and failed to

      provide the appropriate safeguards to prevent the excessive force, assault,

      false arrest, malicious prosecution, conspiracy, and collective violation of

      the Plaintiff’s rights.

   40. City of Newark and/or Newark Police Department acted under color of

      law pursuant to an official policy or custom and practice of the City of

      Newark and/or Newark Police Department and intentionally, knowingly,

      recklessly or with deliberate indifference failed to properly and adequately


                                        8
Case 2:21-cv-11430-MCA-MAH Document 1 Filed 05/18/21 Page 9 of 17 PageID: 9




      control and discipline on a continuing basis its employees, agents and/or

      servants and/or otherwise failed to prevent the individual defendants

      from unlawfully and maliciously conducting, permitting or allowing the

      use of excessive force upon Plaintiff in violation of the rights, privileges and

      immunities guaranteed to Plaintiff by the Constitution and laws of the

      United States and/or New Jersey.

   41. City of Newark and/or Newark Police Department had knowledge of, or

      had it diligently and reasonably exercised its duties to instruct, supervise,

      control and discipline its employees, agents and/or servants, would have

      had knowledge of the wrongful acts and/or omissions identified above and

      intentionally, knowingly or with deliberate indifference to Plaintiff’s rights,

      failed or refused to prevent their commission and/or omission.

   42. City of Newark and/or Newark Police Department, therefore, directly or

      indirectly, and under color of law, thereby approved or ratified the

      unlawful, malicious and wanton conduct of the individual defendants.

   43. More specifically, City of Newark and/or Newark Police Department

      failed to train their officers in the use of force and/or issuing truthful

      investigative reports and corresponding charges.




                                         9
Case 2:21-cv-11430-MCA-MAH Document 1 Filed 05/18/21 Page 10 of 17 PageID: 10




    44. City of Newark and/or Newark Police Department knew or should have

       known that its officers would have to make decisions daily regarding the

       legality of use of force and probable cause.

    45. Indeed, the lack of training of the officers led to the these officers violating

       Plaintiff’s constitutional rights regarding the use of excessive force and the

       right to free from unlawful arrest and prosecution.

    46. Additionally, the Policy maker for City of Newark and/or Newark Police

       Department knows the glaring need for training in the use of force given

       the numerous allegations of excessive force.

    47. Nonetheless, the Policy maker for City of Newark and/or Newark Police

       Department refuses to retain or properly train its officer, create a legitimate

       IA department, or properly investigate and discipline instances of police

       misconduct.

    48. The lack of training and/or the inadequate training in these areas is

       tantamount to a custom and/or policy that encourages, and indeed as

       occurred here, necessitates, the violation of these fundamental rights.

    49. In addition, the failure to train the Defendant Officers in these areas is

       tantamount to the City of Newark and/or Newark Police Department’s

       deliberate indifference to these rights.




                                          10
Case 2:21-cv-11430-MCA-MAH Document 1 Filed 05/18/21 Page 11 of 17 PageID: 11




    50. Moreover, City of Newark and/or Newark Police Department had a

       custom and practice of inadequately investigating, if investigating at all,

       citizens’ complaints regarding excessive force as well as unlawful arrest

       and prosecution.

    51. What is more, the City of Newark and/or Newark Police Department has

       a policy and practice of not disciplining officers if they are found to have

       violated a citizen’s constitutionally protected rights and immunities.

    52. These policies and procedures, in addition to the failure to train the officers

       in the relevant constitutional laws, reveal a deliberate indifference by City

       of Newark and/or Newark Police Department regarding the rights of

       citizens such as the Plaintiff.

    53. This deliberate indifference to citizens’ rights is a proximate cause of

       Plaintiff’s injuries.

    54. Indeed, had City of Newark and/or Newark Police Department properly

       trained its officers in excessive force, and unlawful arrest then the violation

       of these rights would not have occurred.

    55. What is more, had City of Newark and/or Newark Police Department

       employed a meaningful IA bureau, rather than employing one that shields

       and insulates officers from liability then perhaps the defendant officers




                                          11
Case 2:21-cv-11430-MCA-MAH Document 1 Filed 05/18/21 Page 12 of 17 PageID: 12




       here would not have felt they have the freedom to willfully and purposely

       violate the Plaintiff’s rights without any regard for consequences.

    56. The complete lack of accountability, record keeping, as well as

       investigation into IA complaints renders the IA department nothing more

       than an arm of the police department that shields officers from liability.

                                      SIXTH COUNT

                            Assault, Battery, Negligence

    57. Plaintiff repeats and realleges each and every allegation contained in the

       foregoing paragraphs as if fully set forth herein.

    58. Defendants intentionally and unlawfully touched Plaintiff without

       permission and/or legitimate justification or cause on multiple occasions.

    59. Plaintiff suffered injury, harm, damage and loss as a result of said improper

       contact.

    60. Said contact was made with malicious and wanton disregard for Plaintiff’s

       rights and sensitivities and with an intent or foreseeability of harmful

       consequences.

    61. Alternatively, Defendants were negligent in how they handled Plaintiff,

       and breached their duty to Plaintiff by harming him and causing him to

       suffer substantial injuries.




                                          12
Case 2:21-cv-11430-MCA-MAH Document 1 Filed 05/18/21 Page 13 of 17 PageID: 13




    62. Defendants breached their duty to Plaintiff by using unreasonable and

       unwarranted force.

                                  SEVENTH COUNT

                                  Civil Conspiracy

    63. Plaintiff repeats and realleges each and every allegation contained in the

       foregoing paragraphs as if fully set forth herein.

    64. Defendants entered into an agreement and/or understanding to

       perpetuate one or more acts upon Plaintiff that violated his rights.

    65. Defendants entered into said agreement and/or understanding for an

       unlawful purpose and/or to achieve an unlawful purpose by unlawful

       means.

    66. Plaintiff suffered harm, loss and damage as a result of the one or more of

       the overt acts conducted and/or carried out by one or more of the

       conspirators in furtherance of the conspiracy.

                                NINTH COUNT
                             Malicious Prosecution
                            42 U.S.C. § 1983 and the
                New Jersey Civil Rights Act N.J.S.A. § 10:6-2 et seq.

    67. Plaintiff repeats and realleges each and every allegation contained in the

       foregoing paragraphs as if fully set forth herein.

    68. As a result of the false charges filed against Plaintiff, he was compelled to

       retain the services of an attorney(s) to represent and defend him.

                                         13
Case 2:21-cv-11430-MCA-MAH Document 1 Filed 05/18/21 Page 14 of 17 PageID: 14




    69. There was no reasonable basis or probable cause for the charges filed

       and/or prosecution of Plaintiff by Defendants and Defendants knew or

       should have known this to be the case.

    70. The criminal action against Plaintiff was initiated by the Defendants, was

       actuated by malice, was wholly lacking in probable cause.

    71. The unlawful actions taken by the Defendants in initiating a prosecution

       against the Plaintiff without warrant, justification, and lacking in cause,

       probable or otherwise, deprived Plaintiff of due process, liberty, and

       property in contravention of the Fourteenth Amendment of the U.S.

       Constitution.

    72. As a direct and proximate result of Defendants’ acts and/or omissions and

       their willful, intentional, false, malicious, or grossly negligent actions,

       Plaintiff suffered severe damage to his reputation and standing in the

       community, has suffered severe physical and emotional injury and harm

       and was forced to undergo the strain, tumult and cost of defending himself

       against false charges.




                                       14
Case 2:21-cv-11430-MCA-MAH Document 1 Filed 05/18/21 Page 15 of 17 PageID: 15




                                 TENTH COUNT

                              Respondent Superior

    73. Plaintiff repeats and realleges each and every allegation contained in the

       foregoing paragraphs as if fully set forth herein.

    74. Where applicable under the relevant case law and as to be determined,

       certain of the aforementioned acts and/or omissions of the employees of

       the Municipality may result in liability under the doctrine of Respondent

       Superior.

    75. As a result, the Municipality bears responsibility for the acts and/or

       omissions of its employees and agents where properly cognizable under

       the relevant laws and statutes.



                              PRAYER FOR RELIEF

      WHEREFORE, Plaintiff demands that judgment be entered against the

Defendants, jointly and severally, for:

      (a) any and all damages sustained by the Plaintiff arising from the foregoing

wrongful and unlawful acts of the Defendants;

      (b) punitive damages;

      (c) interest, both pre-judgment and post-judgment;

      (d) attorney’s fees;


                                          15
Case 2:21-cv-11430-MCA-MAH Document 1 Filed 05/18/21 Page 16 of 17 PageID: 16




      (e) costs;

      (f) injunctive relief, including but not limited to:

             (i)      An order from this Court enjoining the Newark Police

                      Department from continuing its pattern and practice of

                      violating citizens’ civil rights;

             (ii)     placement of the Newark Police Department in receivership for

                      the purpose of instituting programs to train, instruct,

                      discipline, control, and supervise the officers of the Newark

                      Police Department;

      (g) and all such other relief as this court may deem appropriate, equitable,

      and just.

                                    JURY DEMAND

      Plaintiff demands a trial by jury in this action for all issues triable by a jury.

                       DESIGNATION OF TRIAL COUNSEL

      Joel Silberman and Aymen A. Aboushi are hereby designated as trial

counsel.

                    CERTIFICATION PURSUANT TO L.CIV.R.11.2

      I certify that the matter in controversy is not the subject of any other action

pending or contemplated. I further certify that I am aware of no other parties who

should be joined in this matter.


                                             16
Case 2:21-cv-11430-MCA-MAH Document 1 Filed 05/18/21 Page 17 of 17 PageID: 17




DATED: May 17, 2021

Respectfully submitted,

The Aboushi Law Firm PLLC                 Joel S. Silberman, Esq., LLC

By:   s/ Aymen Aboushi                    s/ Joel Silberman
      Aymen A. Aboushi, Esq.              Joel Silberman, Esq.
      1441 Broadway, 5th Floor            26 Journal Square, Suite 300
      New York, NY 10018                  Jersey City, NJ 07306
      Tel. (212) 391-8500                 Tel. (201) 420-1913
      Fax (212) 391-8508                  Fax (201) 420-1914
      Aymen@aboushi.com                   joel@joelsilbermanlaw.com




                                     17
